Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are presented for examination.  Claims 9-20 are canceled.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/23/2021 is acknowledged.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art to the record teaches or fairly suggests all the claimed limitation, especially the limitation of perform a management system search using DHCP, select one of a first role within a centralized local area network and a second role within a distributed local area network based on determining whether the management system is the controller.  Prior art LeBlanc et al, US 7,912,940, disclosed to define roles for network systems, including management roles.  However, LeBlanc lacks the teaching nor motivation to select roles based on whether the management system is determined as a controller or not.  LeBlanc also does not teach to utilize DHCP to perform management system search.  Dain et al, US 2014/0046998, disclosed a service management system to manage service functions of distributed computing system.  However, Dian also does not disclose to select one of a first role within a centralized local area network and a second role within a distributed local area network based on determining whether the management system is the controller.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dain et al, US 2014/0046998
Dain et al, US 2014/0046997
LeBlanc et al, US 7,912,940

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 19, 2022